Exhibit 10.2
 
Amendment No. 2
To Employment Agreement
 
This Amendment No. 2 ("Amendment") to the Employment Agreement (“Agreement”) is
made as of September 12, 2011 ("Amendment Effective Date") by and between Global
Telecom & Technology, Inc. (“Company”) and Richard D. Calder, Jr. (“Executive”).


A.        
Company and Executive entered into the Agreement on May 7, 2007 and as amended
by Amendment No. 1.

B.        
Company and Executive desire to amend the Agreement in accordance with the terms
of this Amendment.



Accordingly, the parties, intending to be legally bound, hereby agree as
follows:


1.  A new Section 10 is hereby added to the Agreement to read as follows:


10.  Section 409A  The parties intend that any compensation, benefits and other
amounts payable or provided to the Executive under this Agreement be paid or
provided in compliance with Section 409A of the Code and all regulations,
guidance, and other interpretative authority issued thereunder (collectively,
“Section 409A”) such that there will be no adverse tax consequences, interest,
or penalties for the Executive under Section 409A as a result of the payments
and benefits so paid or provided to him. The parties agree to modify this
Agreement, or the timing (but not the amount) of the payment of the severance or
other compensation, or both, to the extent necessary to comply with Section
409A. In addition, notwithstanding anything to the contrary contained in any
other provision of this Agreement, the payments and benefits to be provided to
the Executive under this Agreement shall be subject to the provisions set forth
below.


(a)  
Any payment subject to Section 409A that is triggered by a termination from
employment shall be triggered by a “separation from service,” as defined in the
regulations issued under Section 409A.

 
(b)  
If the Executive is a “specified employee” within the meaning of the Section
409A at the time of the Executive’s “separation from service” within the meaning
of Section 409A, then any payment otherwise required to be made to the Executive
under this Agreement on account of the Executive’s separation from service, to
the extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to Section 409A, shall not be made until the first business day after
(i) the later of March 8, 2013 or the expiration of six months from the date of
the Executive’s separation from service, or (ii) if earlier, the date of the
Executive’s death (the “Delayed Payment Date”). On the Delayed Payment Date,
there shall be paid to the Executive or, if the Executive has died, to the
Executive’s estate, in a single cash lump sum, an amount equal to aggregate
amount of the payments delayed pursuant to the preceding sentence, plus interest
thereon at the Delayed Payment Interest Rate (as defined below) computed from
the date on which each such delayed payment otherwise would have been made to
the Executive until the Delayed Payment Date. For purposes of the foregoing, the
“Delayed Payment Interest Rate” shall mean the national average annual rate of
interest payable on jumbo six-month bank certificates of deposit, as quoted in
the business section of the most recently published Sunday edition of The New
York Times preceding the date as of which Executive is treated as having
incurred a separation from service for purposes of Section 409A.

 
(c)  
All expenses eligible for reimbursement hereunder that are taxable to the
Executive shall be paid to the Executive no earlier than in the seventh month
after separation

 
 
 

--------------------------------------------------------------------------------

 
 
 
from service and no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred. The expenses incurred by the
Executive in any calendar year that are eligible for reimbursement under this
Agreement shall not affect the expenses incurred by the Executive in any other
calendar year that are eligible for reimbursement hereunder. The Executive’s
right to receive any reimbursement hereunder shall not be subject to liquidation
or exchange for any other benefit.

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
effective as of the Amendment Effective Date stated above.
 
 
GLOBAL TELECOM &
TECHNOLOGY, INC.                                           
 
 

By:     /s/ Chris McKee   By: /s/ Richard D. Calder, Jr.            Richard D.
Calder, Jr.  

Print Name:   Chris McKee        

 

Print Title:     General Counsel        

 
 
 